UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-168587 ContinuityX Solutions, Inc. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 27-2701563 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 610 State Route 116 Metamora, IL 61548 (Address of Principal Executive Offices) (309) 367-2800 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes ¨ No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) ofthe Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a small reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No x The aggregate market value of the Common Stock of the registrant held by non-affiliates of the registrant as of June 30, 2012 was approximately $11,070,000 based upon $0.18 per share of Common Stock which was the conversion price of Senior Secured Convertible Debentures sold by the registrant in June, 2012. The number of shares of the registrant’s Common Stock, par value $0.001 per share, outstanding as of September 24, 2012, was 133,979,900. Table of Contents CONTINUITYX SOLUTIONS, INC. For The Year Ended June 30, 2012 INDEX Page PART I. ITEM 1. BUSINESS 1 ITEM 1A. RISK FACTORS 6 ITEM 1B. UNRESOLVED STAFF COMMENTS 10 ITEM 2. PROPERTIES 10 ITEM 3. LEGAL PROCEEDINGS 10 ITEM 4. MINE SAFETY DISCLOSURES 10 Part II. ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 11 ITEM 6. SELECTED FINANCIAL DATA 12 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 17 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 31 ITEM 9A. CONTROLS AND PROCEDURES 31 ITEM 9B. OTHER INFORMATION 31 Part III. ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 32 ITEM 11. EXECUTIVE COMPENSATION 33 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 34 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 35 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 35 Part IV. ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 36 Signatures 37 Exhibit Index 38 PART I ITEM1. BUSINESS General Organization and Business Overview ContinuityX Solutions, Inc. (the “Company,” “we,” “us” or “our”), formerly known as EDUtoons, Inc. (EDUtoons) was incorporated in the State of Delaware on March 28, 2010. We are headquartered in Metamora, IL. In addition, we currently have 30 data service centers throughout the country devoted to colocation and networks. The Company also hosts Cloud computing, manages equipment and storage and has relationships with strategic channel partners such as AT&T, Telx, XO Communications and others. We provide consulting services and management of business continuity, virtual / Cloud hosting, managed equipment and storage, monitoring, VoIP and voice needs.Our consultative approach provides clients with business continuity and disaster recovery solutions alongside management, migration and re-engineering, system integration and cross connects, and IT infrastructure services including data center, converged networks (public / private Cloud) services and transformation solutions. We provide client solutions that ensure efficient business continuity and disaster relief through experienced planning, implementation, and management. We provide reliability and recovery through a methodology that strengthens its client’s business continuity and disaster relief framework and preparedness with certified experts that specialize in security, risk management, and consultation for practical business solutions and network-IT visibility. We have business relationships with many companies including, but not limited to, being a “Premier Solutions Provider” for AT&T, an XO Communications “Business Partner” and partnering with Telx in colocation facilities. We also have a relationship with the St. Louis Rams wherein we are replacing and upgrading their entire IT infrastructure including all of the hardware, software and networks. In addition, we are installing a new IP and voice network and will assist them in completing compliance for content, Ticketmaster, Media and any other requirements identified. In August, 2012, we entered into a two year consulting agreement with Millennium Capital Corporation which will provide various services to us including securing qualified management executives and potential Board of Director candidates, assisting us in the search for potential acquisitions, securing major clients and introducing us to investment banking contacts and investment relations advisors. Under the terms of the agreement, we will pay $25,000 per month for the term of the agreement in addition to the issuance of cashless warrants for 3,000,000 shares of the Company’s Common Stock exercisable for a period of five years commencing on August 1, 2012 at an exercise price of $0.20. In September 2012 we entered into a Marketing Agreement with M & M Licensing, Inc. focused on major sports leagues, teams, and stadium venues, with a goal to increase the quality of communication and data exchange experience.We will provide leading edge technology access, wi-fi and systems software to the organizations and their ownership companies. We meet and exceed new industry standards and requirements for medium and large-scale enterprise organizations by building national, tailor-made networks for public/private business communications.We understand that an organization’s IT staff may not have the deep relationships with third-party technology vendors and telecommunication providers to construct and manage national and international IT infrastructures. Our Network and Datacenter infrastructure includes facilities built to deliver highest level of uptime availability and 24/7 NOC (Network Operational Center) services; high availability – low latency connectivity services in any major datacenter market; Cloud on demand via Appcore® and Telx™ partnership; and hosting facilities offering resilient network, data center, and hosted services Internet and Network Services, deploying Cisco’s leading Aggregated Service Router platform into a single, customer facing network providing cost effective bandwidth and higher performance. We have entered into a Joint Marketing Agreement with Hutchison Global Communications Limited, a Hong Kong corporation, and its subsidiaries including Blue City and NexGen in the United States to market our complete portfolio of products and services focusing on co-location access, network and managed services.This relationship has created an opportunity to further international relationships and pursue the global network strategy incorporating the Far East, Canada, South America and Europe to our existing U.S. network and platform. History On November 1, 2011, we issued three million (3,000,000) shares of our Common Stock pursuant to our Initial Public Offering (“IPO”) for an aggregate purchase price of $150,000, pursuant to a Registration Statement on Form S-1 filed by us with the Securities and Exchange Commission (“SEC”), having an effective date of May 5, 2011 (the “Registration Statement”).Immediately after the closing, we redeemed 3,250,000 shares of our Common Stock owned by our existing shareholders excluding the shareholders who became shareholders pursuant to the IPO (the “Redemption”) for an aggregate cost of $82,500, which was funded by the proceeds of the IPO. The balance of the proceeds of the IPO were utilized to pay various expenses. For a purchase price of twenty-five thousand ($25,000) dollars we sold 3,250,000 shares of our Common Stock, par value of $0.001 per share, to ContinuityX, Inc. 1 Pursuant to an Acquisition Agreement with ContinuityX, Inc., Inc., dated November 8, 2011, we acquired ContinuityX, Inc. through a reverse acquisition which gave the shareholders of ContinuityX, Inc. effective control of the Company. We filed a Certificate of Amendment to our Certificate of Incorporation changing our name to ContinuityX Solutions, Inc. on December 28, 2011. Also, on December 28, 2011, we implemented a stock split of 13.333 shares of Common Stock for every one (1) share of then existing Common Stock (the “Forward Stock Split”), which resulted in a total of 117,330,400 issued and outstanding shares of our Common Stock on such date. On January 27, 2012, we issued a stock dividend of 1.667 shares of Common Stock for every one share of Common Stock issued and outstanding prior to the Forward Stock Split. Since our formation we have brought together a collaboration of individuals in technical sales, marketing and operations, combined with engineers and technology specialists for companies including, but not limited to, Microsoft, VMWare, Cisco, EMC, AT&T, XO Communications, AboveNet, Qwest, and Level 3 among others. Business Strategy Data consumption has shifted from the corporate-only domain and into the daily activities performed by most individuals.This never-ending lust for social media content, videos, gaming, as well as digital entertainment, has clogged the Internet to the extent it is no longer a reliable business resource.Companies are now seeking alternative methods to circumvent traditional Internet connections and establish their own private network connectivity ensuring security, speed and a better return on investment. By specializing in finance, health, manufacturing, large-scale distribution, and leveraging long-term leading relationships with companies, which we consider “Channel Partners” such as AT&T, Telx and XO Communications, we have been able to effectively market our company. Moreover, through anticipating the needs of our clients to connect and communicate more effectively with employees, customers, partners and suppliers, we and our Channel Partners have created a nationwide network of carrier and Cloud service companies which are strategically positioned to enable next-generation requirements that help manage, protect and optimize networked communications. Leveraging partnerships ensures a best-in-class redundancy service and equipment sourcing along with competitive pricing.We compete smartly with small teams combining technical certified experts with project implementation and management.This enables the Company to offer in-depth services at lower pricing. Our global growth strategy addresses the world-wide ever-growing need for the portability and consumption of data, conducting VoIP calls, reviewing analytics, backing-up servers and accessing video/social media services.The data-centric ecosystem has created a 24/7 appetite, fueled by lower cost smartphones and tablet devices now being adopted by all business sizes and classes.This data phenomenon transcends country borderlines and global time zones to present a type of Telco industry ”gold rush” for talented companies to stake their claims vis-a’-vis the data implementation and management pertaining to: government compliance issues, information recovery, voice and VoIP communications as well as public/private Cloud managed and hosted services. We expect to expand our footprint to include customers throughout North and South America, Europe, Middle and the Far East. Marketing and Branding We intend to build upon our success in the enterprise IT arena by expanding our marketing efforts to focus upon growing penetration with regional carriers, service providers, data centers and hosting companies by leveraging our expanded product portfolio to provide network services, disaster recovery, Cloud computing, servers, hosted applications and wireless solutions. We are unique in that our technology capabilities are fully integrated, from the application services through the distributed Cloud computing platform and into our private, secure network backbone. This enables us to truly offer and specialize in “Integrated IT Solutions” that combine applications, voice, data and on-demand Cloud computing service spanning multiple networks and geographies. These capabilities provide us with a strong competitive advantage by allowing customers to use their own IP with our services platform. Our sales strategy includes: ● Delivering a consistent message to each industry vertical and target audience ● Positioning ourselves as a premier provider of application centric integrated IT solutions ● Diversifying our approach to focus on specific niche areas within the enterprise IT and Service Provider spaces : o Enterprise IT - offerflexible solutions for integrated voice, video, data, wireless and computing services, position backup and on-demand Cloud capabilities o Service Providers (regional carriers, hosting providers, data centers, ISPS) : enable them to expand their reach by interconnecting facilities with the Company and add new sources of revenue by offering our advanced services under white label agreements branded as their own. ● Expanding our sales reach through independent sales agents who specialize in specific geographic and vertical markets. ● Emphasizing the integrated, high quality, cost effective, secure and scalable nature of our solutions 2 ● Communicating our capabilities through targeted marketing communication campaigns aimed at specific vertical markets to increase our brand awareness in a cost effective manner. ● Marketing our Cloud computing capabilities to expand awareness, promoted capabilities and enable customers to sample our services growing trust and increasing spending ● Leveraging our strong relationships and international reach partners ● Capitalizing on our presence in over 30 data center locations, which house IT infrastructure for many enterprises and Cloud computing companies. Services and Solutions We have a broad set of IT services to meet most business needs ranging from the simplest secure point-point connectivity to complex integrated multi-protocol networks combined with hosted applications and on-demand public and private Cloud services – all with managed options to keep our customers’ IT operating at peek efficiency. Service offerings ● Data Center Services o Ourdata centers are deployed in connectivity and power dense facilities currentlyin 30 locations across the Americas and Asia to meet the needs of the most demanding customers for colocation, connectivity, security, service and support. o Capabilities include, colocation, dedicated A & B side power option, connectivity (local, national, international), converged exchange services, managed services and remote hands. ● Networking o Whether our customers' business needs point to point connectivity or a complete integrated multi-national managed network, we not only have a networking service to meet those needs, we deliver it as a complete integrated IT solution that leverages the right technology for each application, location or security instance. We offer networking services that include : o MPLS IP VPN o Layer 2 MPLS VPN o Private Line o Ethernet VPLS o WiFi ● Office and large scale multi-tenant solutions ● Applications o Our application hosting services enable IT departments to lighten the load on the business by deploying applications on secure, reliable systems in any one of our data center facilities and facilitate connectivity to those applications via the Internet and/or our private MPLS network. We have a range of managed application services options to meet the needs of most IT departments plus enables customers to leverage our integrated on-demand public and private Cloud capabilities seamlessly. Managed application available include : § Messaging and Collaboration § Microsoft Sharepoint § Windows Servers § Linux Servers § Storage ● On Demand Cloud Services o Private Cloud § Benefit from Cloud technology but securely connect privately o Public (Internet facing) Cloud § On-demand, connect any time, anywhere over the Internet o Wholesale & White Label Cloud § Our Cloud infrastructure, each customer’s services, and pricing, branded and packaged for each customer. ● Disaster Recovery o On-Demand § Start backing up computers and servers today to our Cloud, provision standby applications and servers to go live when needed. § Connect via the Internet now, move to private connectivity in the future o Integrated Back-up network § Securely connect to a network point of presence at practically any USA carrier hotel, bridge your existing networks, enable redundancy and backup critical application systems to our distributed disaster recovery infrastructure for complete peace of mind 3 Service Level Agreements Every service is backed by applicable stringent service level agreements. Private Line - On-net pop to pop availability (uptime per month) - Off-net pop to pop availability (uptime per month) - On-Net pop to pop Meant time to restore (MTTR) MPLS Services - Pop to pop availability (uptime per month) - Pop to pop inter-packet delay (Jitter) o Bronze o Silver o Gold o Platinum - Pop to pop latency o Transcontinental USA (east-west coast) o West coast USA to Hong Kong - Network wide pack loss Ethernet VPLS - Pop to pop availability (uptime per month) - Pop to pop latency in milliseconds o Transcontinental USA (east-west coast) o West coast USA to Hong Kong - Network wide pack loss Our Networks and Technology Service Coverage By leveraging key datacenter facilities in carrier centric locations we can take advantage of selecting the best, cost-effective, interconnected, high-performing providers at each point of presence. This approach combined with advanced, modern networking technologies from recognized hardware providers such as Cisco enables us to deliver a broad spectrum of services on a common integrated infrastructure to meet the needs of the most demanding customers with room to grow physically and virtually. Strategic Expansion planning Interconnecting our network at key datacenter locations enables us to bridge services between various providers, data centers and even customers. Being an application centric, IP enabled IT solutions focused business with advanced networking technology, our offerings are more than just network services.Hence this enables us to continually look to expand our reach by leveraging strategic international partners that enable us to enter new markets with the lowest capital exposure and only take our network there as demand justifies.By establishing MPLS (Multi-protocol label switching) Option A, B or C Interconnects with other providers that meet our criteria for quality performance, we are able to not only deliver services on our private MPLS network but also to end-points on our partners’ networks. These relationships are typically reciprocal enabling our partner to also reach locations on our backbone and leverage our services as ‘white label’ for their customers and offer new services such as Cloud computing. We currently offer services in the following locations ● 36 North East 2nd Street, Miami, FL, USA ● 56 Marietta Street, Atlanta, GA, USA ● 60 Hudson Street, New York, NY, USA ● 100 Delawanna Avenue, Clifton, NJ, USA ● 111 Eighth Avenue, New York, NY, USA ● 113 N. Myers Street, Charlotte, NC, USA 4 ● 120 East Van Buren Street, Phoenix, AZ, USA ● 200 Paul Avenue, San Francisco, CA, USA ● 300 Boulevard East, Weehawken, NJ, USA ● 350 East Cermak Road, Chicago, IL, USA ● 600 South Federal Street, Chicago, IL, USA ● 600 West 7th Street, Los Angeles, CA, USA ● 1100 Space Park Drive, Santa Clara, CA, USA ● 2323 Bryan Street, Dallas, TX, USA ● 2820 Northwestern Parkway, Santa Clara, USA ● 8435 Stemmons Freeway, Dallas, TX, USA ● 50 NE 9th Street, Miami, FL,USA ● 530 West 6th Street, Los Angeles, CA, USA ● 624 South Grand Avenue, Los Angeles, CA, USA ● 650 South Grand Avenue, Los Angeles, CA, USA ● 800 South Hope Street, Los Angeles, CA, USA ● 3 Corporate Place, Piscataway, NJ, USA ● 2500 Riva Road, Annapolis, MD, USA ● 5732 Pacific Center Boulevard, San Diego, CA, USA ● 17300 Washington 99, Lynnwood, WA, USA ● 21571 Beaumeade Circle, Ashburn, VA, USA ● 165 Halsey Street, Newark, NJ, USA ● 401 North Broad Street, Philadelphia, PA, USA ● Warwick House, Hong Kong ● 151 Front St W, Toronto, ON Network Management Our global network operations center (“NOC”) is located in Santa Clara, California, USA and provides round-the-clock network surveillance, provisioning and customer service. We utilize many tools for monitoring a network of its size. Industry leading partner Solarwinds is a key software package deployed to monitor the network from within from speed to latency down to dropped packets. Everything is monitored 24x7 from a staffed NOC in Santa Clara. We also utilize the skills and expertise of outside companies such as IPsoft- that augment our capabilities to exceed customer expectations. Our global network was designed to be carrier agnostic and using BGP and advanced routing techniques with Cisco’s Nexus platform to seamlessly fail over to other sites in the event of a problem or catastrophe. Using an internal inventory and ticketing system every action within the network is tracked and backed-up to ensure reliability. Our distributed Cloud platform is designed to be highly available both within zone (a single location) and across zones delivering upwards of 99.999% availability globally, it is interconnected with 10Gbps links on our MPLS backbone plus leverages multiple internet connections for backup and access. Our Cloud platform utilizes a unique, integrated combination of hardware and software that is power efficient, replicable and highly scalable enabling us to deploy new locations in less than 45 days globally to practically any data center location and expand rapidly as needed. The Company’s Cloud has built-in alarms and recovery capabilities both at a hardware and a software level delivering applications service capabilities far beyond the traditional dedicated server model. The system is monitored 24x7x365 by the Company’s NOC and the entity which manages the NOC. Our global network operations center staff serves as the focal point for managing our service level agreements, or SLAs, with our customers and coordinating network maintenance activities. Our NOC also serves as our focal point for provisioning new services on our network and Cloud platforms. We work closely with our customers to ensure that all services are turned up in a timely and error free manner. Special Note Regarding Forward-looking Statements Some of the statements and information presented in this report may contain projections or other forward-looking statements regarding future events or the future financial performance of the Company.These statements are based upon management’s current expectations or beliefs.These projections and forward-looking statements are not a guarantee of performance and are subject to a number of uncertainties and other factors, many of which are outside of the Company’s control, which could cause actual events to differ materially from those expressed or implied by our projections or forward-looking statements.The most important factors which could prevent the Company from achieving its stated goals include, but are not limited to, the following: the current uncertainty in the global financial markets and the global economy, a discontinuation of the development and expansion of the Internet as a communications medium and marketplace for the distribution and consumption of data and video, and disruptions in the financial markets which could affect the Company’s ability to obtain additional financing.Additional factors include, but are not limited to, the Company’s ability to do the following: increase and maintain the volume of traffic on its network, develop effective business support systems, manage system and network failures or disruptions, develop new services which meet customer demands and generate acceptable margins, defend intellectual property and proprietary rights, adapt to rapid technological changes which lead to further competition, attract and retain qualified management and other personnel, successfully integrate future acquisitions, and meet all of the terms and conditions of debt obligations. We also refer you to other documents the Company files from time to time with the Securities and Exchange Commission, specifically, the Company’s annual reports on Form 10-K, its quarterly reports on Form 10-Q and its current reports on Form 8-K.These documents identify important risk factors which could cause the actual results to differ materially from those contained in our projections and forward-looking statements. This report, together with other statements and information publicly disseminated by the Company, contain certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.The Company intends such forward-looking statements to be covered by the safe harbor provisions for forward looking statements contained in the Private Securities Litigation Reform Act of 1995 and includes this statement for purposes of complying with these safe harbor provisions.Except as otherwise required by the federal securities laws, the Company is under no obligation and expressly disclaims any obligation or undertaking to publicly release any updates or revisions to any forward-looking statement contained in this report, whether as a result of new information, future events or otherwise. 5 Available Information We file with the SEC our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and Proxy Statements.These reports, and any amendments to these reports, are available at the SEC’s Public Reference Room at treet NE, Washington, D.C. 20549. Additionally, this information is available at the SEC’s website ( http://www.sec.gov ). All of our SEC filings are available, free of charge, and as soon as practicable after they are filed with, or furnished to, the SEC on our website at www.continuityx.comat the Investors - SEC Filings tab. ITEM1A. RISK FACTORS Our business and operations involve numerous risks, some of which are beyond our control which may affect future results and the future market price of our common shares. In any such case, the market price of our common shares could decline, and investors may lose all or part of their investment. The following discussion highlights all material risks known to us. You should consider carefully, among other things, the risk factors set forth below as well as the other information contained in this Annual Report on Form 10-K and in our other filings with the SEC before deciding to purchase, hold or sell our Common Stock. If any of the identified risks actually occurs, or is adversely resolved, our consolidated financial statements could be materially, adversely impacted in a particular fiscal quarter or year and our business, financial condition and results of operations may suffer materially. As a result, the market price of our Common Stock could decline and you could lose all or part of your investment in our Common Stock.The identified risks are not the only risks we face.Additional risks and uncertainties, including those not currently known to us or that we currently deem to be immaterial, also could materially adversely affect our business, financial condition and results of operations. Risks With Respect to Our Business We have a limited operating history. ContinuityX, Inc., which we acquired on November 8, 2011, was incorporated on March 25, 2011.As such, our business must be evaluated in view of the risks and uncertainties associated with a start-up business.There can be no assurance that our revenues will continue to grow.We may incur losses on a quarterly or annual basis for a number of reasons both within and outside our control.The growth of our business and ability to generate revenue will rely greatly upon our ability to execute our business plan.However there can be no assurance that we will be able to successfully implement our business plan or continue to generate revenues. Our success depends on our ability to compete effectively in our industry. The telecommunications industry is extremely competitive, particularly with respect to price and service. Our failure to compete effectively with our competitors could have a material adverse effect on our business, financial condition and results of operations. A significant increase in industry capacity or reduction in overall demand would adversely affect our ability to maintain or increase prices. Further, we anticipate that prices for certain telecommunications services such as IP bandwidth will continue to decline due to a number of factors including (a) price competition as various network providers attempt to gain market share to cover the fixed costs of their network investments and/or install new networks that might compete with our networks; and (b) technological advances that permit substantial increases in the transmission capacity of many of our competitors’ networks. 6 Problems in the economy could negatively affect our future operating results. The problems in the economy could adversely affect our operations, by among other things, ● reducing and/or delaying the demand for our services; ● increasing our customer turnover, both with respect to customer terminations and with respect to reduced prices upon renewals of customer agreements; ● leading to reduced services from our vendors facing economic difficulties; and ● increasing the bad debts in our customer receivables. These and other related factors could negatively affect our future operating results. Rapid technological changes could affect the continued use of our services. The telecommunications industry is subject to rapid and significant changes in technology that could materially affect the continued use of our services. Changes in technology could negatively affect the desire of customers to purchase our existing services and may require us to make significant investments in order to meet customer demands for services incorporating new technologies. We also cannot assure that technological changes in the communications industry and Internet-related industry will not have a material adverse effect on our business, financial condition and results of operations. We may not be able to successfully implement our business strategy because we depend upon factors beyond our control, which could adversely affect our results of operations. Our future success largely depends upon our ability to implement our business strategy to create new business and revenue opportunities. Our results of operations will be adversely affected if we cannot fully implement our business strategy. Successful implementation depends upon numerous factors beyond our control, including economic, competitive, regulatory and other conditions and uncertainties, the ability to obtain licenses, permits, franchises and rights-of-way on reasonable terms and conditions and the ability to hire and retain qualified management personnel. Governmental regulation may negatively affect our operations. Existing and future government laws and regulations greatly influence how we operate our business. U.S. federal and state laws directly shape the telecommunications and Internet markets. Consequently, regulatory requirements and changes could adversely affect our operations and also influence the markets for telecommunications and Internet services. We cannot predict the future regulatory framework of our business. Local governments also exercise legal authority that may have an adverse effect on our business because of our need to obtain rights-of-way for our fiber networks. While local governments may not prohibit persons from providing telecommunications services nor treat telecommunication service providers in a discriminatory manner, they can affect the timing and costs associated with our use of public rights-of-way. We have incurred secured indebtedness. We have secured certain debt using our receivables as collateral.We currently have a secured borrowing of $3,000,000 with a pledge of the subject receivables as collateral with Forest Capital, LLC (the “Factor”) pursuant to the Forest Capital Master Factoring Agreement. In addition, in June 2012, and in September 2012, we issued a series of Senior Secured Convertible Debentures totaling $1,985,000 and $2,975,000, respectively. The Senior Secured Convertible Debentures are secured by all of the assets and property of the Company and are due on June 15, 2014 and are junior only to the interest of the Factor and other existing secured interests incurred with respect to the purchase of equipment. We cannot predict our future tax liabilities. If we become subject to increased levels of taxation, our financial condition and results of operations could be adversely affected. We provide telecommunication and other services in multiple jurisdictions across the United States and internationally and are therefore subject to multiple sets of complex and varying tax laws and rules. We cannot predict the amount of future tax liabilities to which we may become subject. Any increase in the amount of taxation incurred as a result of our operations or due to legislative or regulatory changes could result in a material adverse effect on our sales, financial condition and results of operations. While we believe that our current provisions for taxes are reasonable and appropriate, we cannot assure you that these items will be settled for the amounts accrued or that we will not identify additional exposures in the future. 7 Competition could substantially impair our business and our operating results. The IT industry is extremely competitive, particularly with respect to price and service.We are engaging in a business similar to several major corporations.Most of the financial and technical resources, name recognition, market access, commercial connections, sales and marketing and research and development resources and capabilities of each of our competitors far exceed ours.In view of our limited history, lack of capital and number of personnel, it will be difficult for us to gain market access, and if we do develop a successful service, one or more of these companies may develop a similar or superior service within a short time. Our failure to compete effectively with our competitors could have a material adverse effect upon our business, financial condition and results of operations. A significant increase in industry capacity or reduction in overall demand would adversely affect our ability to maintain or increase prices. Increased activity by these competitors could result in downward pricing pressure or loss of customers, which could adversely affect our business, financial condition and results of operations. We depend upon third parties for important parts of our business operations and the failure of those third parties to provide their products, services and/or technologies could negatively affect our services. We rely upon third parties for important parts of our business, including provision of the products, services and/or technologies which we market and sell. If these third party providers fail to perform the services required under the terms of our contracts with them or fail to renew agreements upon reasonable terms and conditions, it could materially and adversely affect the provisioning of our products, services and/or technologies, and we may experience difficulties locating alternative service and technology providers on favorable terms, if at all, and our operations could be negatively affected. We are dependent upon key personnel. Mr. David Godwin is critical to our operations. If we were to lose the services of Mr. Godwin, it could have a material adverse effect upon our business.The Company intends to obtain Key Person life insurance on Mr. Godwin.To date no Key Person Life Insurance policy has been obtained upon the life of Mr. Godwin and there can be no assurance as to the availability or cost of such a policy upon the life of Mr. Godwin. Our directors and officers will have substantial influence over our operations and control substantially all business matters. Currently, our sole director is also one of our two executive officers.We will not benefit from the multiple judgments which a greater number of directors or officers may provide, and we rely completely upon the judgment of such people in making business decisions, without the assistance of any outside directors on matters which require the judgment of the Board of Directors. We will need financing to develop our business and to meet our capital requirements. We will need financing to develop our business and meet our capital requirements.We currently are making arrangements to obtain financing and we will be dependent upon sources such as: ● funds from private sources such as, loans from shareholders and private placements, ● funds from public offerings, and ● future earnings. Financing may only be available, if at all, upon terms which may not be commercially advantageous. If adequate funds are not available from operations or additional sources of financing, our business will be materially adversely affected. We have received substantially all of our revenues from one service provider. For the year ended June 30, 2012, approximately80% of our revenues were derived from one entity, AT&T, Inc. (“AT&T”).AT&T has designated us as a “Premier Solutions Provider”.If, for any reason this relationship terminates, management believes it will be able to utilize other service providers for its customers.There can be no assurance that any such termination will not disrupt our business activities and cash flow. Our primary bank account which receives a substantial portion of our revenues is under the control of another party. The bank account into which substantially all of our revenues are depositedis under the exclusive control of Forest Capital, LLC.This account receives the payments from two of our service providers, including AT&T, which, to date, has been our primary source of revenues, and serves as collateral for $3,000,000 in account receivables pledged to Forest Capital by Continuity.We have two other accounts which receive revenues from other sources as well as the payments from accounts receivable in excess of what is owed to Forest Capital, LLC under our factoring agreement. 8 If we cannot consistently generate positive cash flows or raise sufficient capital then we will not realize our growth potential and the business could suffer financially . We are attempting to grow while maintaining costs. However, we expect to require increasing cash flows to finance our needs in the marketplace. To finance growth, we will need to raise capital to fund infrastructure needs, expand our service offerings and implement more aggressive sales, marketing and advertising programs.However, if we are not successful in raising additional capital, we will not meet our projections for growth and sales could be adversely affected due to loss of customers. Risks With Respect to Our Shares of Common Stock We have never paid dividends on our Common Stock. We have never paid cash dividends on our Common Stock, and there can be no assurance that we will have sufficient earnings to pay any dividends with respect to our Common Stock.Moreover, even if we have sufficient earnings, we are not obligated to declare dividends with respect to the Common Stock.The future declaration of any cash or stock dividends will be in the sole and absolute discretion of the Board of Directors and will depend upon our earnings, capital requirements, financial position, general economic conditions and other pertinent factors.It is also possible that the terms of any future debt financing may restrict the payment of dividends.We presently intend to retain earnings, if any, for the development and expansion of our business. There can be no assurance that our Common Stock will ever be quoted on any market or traded on national securities exchanges or markets. Our Common Stock has received approval from FINRA to be listed but has not yet traded as of the date of this report.In addition, we have received approval from DTC to have it begin electronically trading and clearing our free trading Common Stock. Until such time as our Common Stock is traded upon any securities exchanges or markets, of which there can be no assurance, accurate quotations as to the market value of our securities may not be possible.Sellers of our securities are likely to have more difficulty disposing of their securities than sellers of securities which are listed upon any of the several NASDAQ markets, the New York Stock Exchange, the American Stock Exchange, or one of the other national securities exchanges or markets. Although we have made arrangements for our Common Stock to be traded upon a public market, the OTCQB, there can be no assurance that we would be successful in having our Common Stock quoted on any other public markets, or that if so quoted, that our Common Stock would thereafter increase in value. Even if public markets do develop, the volume of trading in our Common Stock will presumably be limited and likely dominated by a few individuals. The limited volume, if any, will make the price of our Common Stock subject to manipulation by one or more shareholders and will significantly limit the number of shares that one can purchase or sell in a short period of time. An investor may find it difficult to dispose of his, hers or its securities. We became a publicly traded company through the acquisition of a public shell company, and we could face repercussions as a result thereof. We face risks associated with being a former public shell company. The current regulatory environment does not look favorably upon reverse acquisitions which could adversely affect our shareholders. We may be subject to the Securities and Exchange Commission's "penny stock" rules if our Common Stock sells below $5.00 per share. If the trading price of our Common Stock sells below $5.00 per share, trading in our securities may be subject to the requirements of the Securities and Exchange Commission's rules with respect to securities trading below $5.00, which are referred to as "penny stocks". These rules require the delivery prior to any transaction of a disclosure schedule explaining the penny stock market and all associated risks and impose various sales practice requirements on broker-dealers who sell "penny stocks" to persons other than established customers and accredited investors, which are generally defined as institutions or an investor individually or with their spouse, who has a net worth exceeding $1,000,000, excluding their primary residence, or annual income, individually exceeding $200,000 or, with their spouse, exceeding $300,000. For these types of transactions the broker-dealer must make a special suitability determination for the purchaser and have received the purchaser's written consent to the transaction prior to the sale. In addition, broker-dealers must disclose commissions payable to both the broker-dealer and the registered representative and current quotations for the securities they offer. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our Common Stock, which could severely limit its market price and liquidity. 9 Our Director has the right to authorize the issuance of Preferred Stock. Our director, without further action by our shareholders, have the authority to issue shares of Preferred Stock from time to time in one or more series, and to fix the number of shares, the relative rights, conversion rights, voting rights, terms of redemption, liquidation preferences and any other preferences, special rights and qualifications of any such series. Any issuance of Preferred Stock could adversely affect the rights of holders of Common Stock and the value of such Common Stock. In addition, the Company has the right to issue preferred shares which shall have anti-dilutive rights.If the Company issues 10,000,000 shares of preferred stock which are convertible into 30,000,000 shares of Common Stock, an example of anti-dilutive rights would provide that if the Company does a reverse split and 100,000,000 shares of Common Stock outstanding are reduced to 50,000,000 shares, the 10,000,000 shares of Preferred Stock would continue to be convertible into the 30,000,000 shares of Common Stock. ITEM1B. UNRESOLVED STAFF COMMENTS Not applicable. ITEM2. PROPERTIES The Company leases space in Metamora, Illinois through its subsidiary, ContinuityX, Inc. The term of the lease ends July 31, 2016 and the rent is $1,950 per month. In September, 2012, the Company entered into an agreement to lease office space at 800 3rd Avenue, New York, NY on a month to month basis for $4,850 per month. We presently have no agreements to acquire any properties, and have no policy with respect to investments or interest in real estate, real estate mortgages or securities of, or interests in, entities primarily engaged in real estate activities. ITEM3. LEGAL PROCEEDINGS We are not a party to any legal proceedings. ITEM4. MINE SAFETY DISCLOSURES Not applicable. 10 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The Company’s Common Stock has been approved to be quoted by OTC/QB and the OTC Bulletin Board under the symbol CUSX.In addition, we have received approval from DTC to have it begin electronically trading and clearing our free trading Common Stock. As of the date of this report, the Company’s Common Stock has not yet been traded and no quotations of our price are available as of the date of this report. There were approximately 76 shareholders of record of the Company’s Common Stock as of September 18, 2012. The Company has no plans to declare cash dividends on its Common Stock in the future and has not declared any since inception. There are no restrictions which limit the ability of to declare cash dividends on its Common Stock and does not believe that there are any that are likely to do so in the future. Recent Sales of Unregistered Securities The following sets forth information relating to all previous sales during the period covered by this report of our Common Stock, which sales were not registered pursuant to the Securities Act. On November 8, 2011 we issued an aggregate of 7,300,000 shares to 10 shareholders of Company in exchange for 100% of the stock in ContinuityX, Inc.The shareholders who are designees of Highland Global Partners, Inc. (“Highland”), who are designated in the chart below, have agreed to cancel 1,500,000 shares of these shares.Please note that the shares listed below do not reflect the forward stock split by the Company of December 28, 2011 or the Stock Dividend issued by the Company on January 27, 2012.A list of the Company shareholders and the stock received are listed below: NAME OF INVESTOR TOTAL SHARES David Godwin Anthony G. Roth Gary Elliston Andrew Rubin 312,500* Lisa Diaz 312,500* Linda Rubin 312,500* Robert M. Rubin 312,500* Breckenridge Associate, Inc. 570,000* Beverly Pomerantz 340,000* Elizabeth Rosenfeld 340,000* The number of Shares listed does not reflect the subsequent forward stock split and stock dividend by the Company. * Subsequently cancelled 60% of shares received (as stated in table) pursuant to the Acquisition Agreement 11 ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of the financial condition and results of our operations should be read in conjunction with our consolidated financial statements and related notes and schedules included elsewhere in this Annual Report. This discussion contains forward-looking statements that involve risks and uncertainties. Such information is based on management’s current expectations about future events, which are susceptible to uncertainty and changes in circumstances. Factors that could cause or contribute to such differences include, but are not limited to, intensified competition and/or operating problems in its operating business projects and their impact on revenues and profit margins or additional factors, and those discussed in the section entitled “Risk Factors” in Part I, Item 1A of this Annual Report. General Organization and Business ContinuityX Solutions, Inc. (the “Company,” “we,” “us” or “our”), formerly known as EDUtoons, Inc. (EDUtoons) was incorporated in the State of Delaware on March 28, 2010. We are headquartered in Metamora, IL. In addition, we currently have approximately 30 data service centers throughout the country devoted to colocation and networks. The Company also hosts Cloud computing, manages equipment and storage and has relationships with strategic channel partners such as AT&T, Telx, XO Communications and others. We provide consulting services and management of business continuity, virtual / Cloud hosting, managed equipment and storage, monitoring, VoIP and voice needs.Our consultative approach provides clients with business continuity and disaster recovery solutions alongside management, migration and re-engineering, system integration and cross connects, and IT infrastructure services including data center, converged networks (public / private Cloud) services and transformation solutions. We provide client solutions that ensure efficient business continuity and disaster relief through experienced planning, implementation, and management. The Company provides reliability and recovery through a methodology that strengthens its client’s business continuity and disaster relief framework and preparedness with certified experts that specialize in security, risk management, and consultation for practical business solutions and network-IT visibility. We have business relationships with many companies including, but not limited to, being a “Premier Solutions Provider” for AT&T, an XO Communications “Business Partner” and partnering with Telx in colocation facilities and many others. We also have a relationship with the St. Louis Rams wherein we are replacing and upgrading their entire IT infrastructure including all of the hardware, software and networks. In addition, we are installing a new IP and voice network and will assist them in completing compliance for content, Ticketmaster, Media and any other requirements identified. In August, 2012, we entered into a two year consulting agreement with Millennium Capital Corporation which will provide various services to us including securing qualified management executives and potential Board of Director candidates, assisting us in the search for potential acquisitions, securing major clients and introducing us to investment banking contacts and investment relations advisors. Under the terms of the agreement, we will pay $25,000 per month for the term of the agreement in addition to the issuance of cashless warrants for 3,000,000 shares of the Company’s Common Stock exercisable for a period of five years commencing on August 1, 2012 at an exercise price of $0.20. In September 2012 we entered into a Marketing Agreement with M & M Licensing, Inc. focused on major sports leagues, teams, and stadium venues, with a goal to increase the quality of communication and data exchange experience. We will provide leading edge technology access, wi-fi and systems software to the organizations and their ownership companies. We meet and exceed new industry standards and requirements for medium and large-scale enterprise organizations by building national, tailor-made networks for public/private business communications.We understand that an organization’s IT staff may not have the deep relationships with third-party technology vendors and telecommunication providers to construct and manage national and international IT infrastructures. Our Network and Datacenter infrastructure includes facilities built to deliver highest level of uptime availability and 24/7 NOC (Network Operational Center) services; high availability – low latency connectivity services in any major datacenter market; Cloud on demand via Appcore® and Telx™ partnership; and hosting facilities offering resilient network, data center, and hosted services Internet and Network Services, deploying Cisco’s leading Aggregated Service Router platform into a single, customer facing network providing cost effective bandwidth and higher performance. In August 2012, we entered into a Joint Marketing Agreement with Hutchison Global Communications Limited, a Hong Kong corporation, and its subsidiaries including Blue City and NexGen in the United States to market our complete portfolio of products and services focusing on co-location access, network and managed services.This relationship has created an opportunity to further international relationships and pursue the global network strategy incorporating the Far East, Canada, South America and Europe to our existing U.S. network and platform. 12 History On November 1, 2011, we issued three million (3,000,000) shares of our Common Stock pursuant to our Initial Public Offering (“IPO”) for an aggregate purchase price of $150,000, pursuant to a Registration Statement on Form S-1 filed by us with the Securities and Exchange Commission (“SEC”), having an effective date of May 5, 2011 (the “Registration Statement”).Immediately after the closing, we redeemed 3,250,000 shares of our Common Stock owned by our existing shareholders excluding the shareholders who became shareholders pursuant to the IPO (the “Redemption”) for an aggregate cost of $82,500, which was funded by the proceeds of the IPO. The balance of the proceeds of the IPO were utilized to pay various expenses. For a purchase price of twenty-five thousand ($25,000) dollars we sold 3,250,000 shares of our Common Stock, par value of $0.001 per share, to ContinuityX, Inc. Pursuant to an Acquisition Agreement with ContinuityX, Inc., Inc., dated November 8, 2011, we acquired ContinuityX, Inc. through a reverse acquisition which gave the shareholders of ContinuityX, Inc. effective control of the Company. We filed a Certificate of Amendment to its Certificate of Incorporation changing our name to ContinuityX Solutions, Inc. on December 28, 2011. Also, on December 28, 2011, we implemented a stock split of 13.333 shares of Common Stock for every one (1) share of then existing Common Stock (the “Forward Stock Split”), which resulted in a total of 117,330,400 issued and outstanding shares of our Common Stock on such date. On January 27, 2012, we issued a stock dividend of 1.667 shares of Common Stock for every one share of Common Stock issued and outstanding prior to the Forward Stock Split. Since our formation we have brought together a collaboration of individuals in technical sales, marketing and operations, combined with engineers and technology specialists for companies including, but not limited to, Microsoft, VMWare, Cisco, EMC, AT&T, XO Communications, AboveNet, Qwest, and Level 3 among others. Intellectual Property We filed for trademark protection for the mark “ContinuityX” in various trademark classes in which we operate and a name search has been completed. The name has been cleared and our Formal Application has been accepted by the US Patent and Trademark Office as of April 12, 2012. Competition We believe our main competitors are the companies set forth below: ● Accenture Consulting o Accenture is a global management consulting, technology consulting and technology outsourcing company headquartered in New York City. According to its Yahoo Finance profile it is the largest consulting firm in the world and is a Fortune Global 500 company.According to Accenture’s website, as of September 2011, Accenture had more than 211,000 employees across 120 countries. 13 ● IBM Consulting o IBM Global Services is the information technology and business services arm of International Business Machines and operates in approximately 170 countries, providing a comprehensive range of enterprise IT and consulting services to commercial and public sector clients.According to IBM’s website, IBM Global Services started in the spring of 1991, with the aim towards helping companies manage their IT operations and resources.IBM Global Business Services “GBS” is the professional services arm of Global Services, including management consulting, systems integration, and application management services. GBS is also the highest revenue earning division of IBM. ● Others o Abovenet, which provides high bandwidth connectivity primarily for large corporate enterprises and communications carriers as well as an optical network that delivers key network and IP services throughout the United States and London; Rack Space, which provides Cloud hosting, managed hosting, hybrid hosting, managed server configuration and managed colocation servers and collaboration and Masergy, which provides managed, secure, and virtualized services to enterprises that have complex needs across multiple locations. Results of Operations Year Ended June 30, 2012 and Period Ended June 30, 2011 June 30, 2012 June 30, 2011 Operating income $ $ Other (expenses): ) ) Income before income taxes Provision for income taxes Net income $ $ The year ended June 30, 2012, was our first full year of operations. The period ended June 30, 2011, represents activity from March 25, 2011 to June 30, 2011. Revenue Gross service revenue for the year ended June 30, 2012 amounted to $18,586,466. During the year, $1,031,691 of reseller commissions were recognized resulting in $17,554,775 of net service revenue. During the period ended June 30, 2011, gross service revenue amounted to $1,115,176. During the year ended June 30, 2012, our gross service revenue has increased each quarter. Our gross revenue for the quarter ended June 30, 2012 amounted to $7,652,866 compared to $1,018,566 for the quarter ended September 30, 2011. Cost of Services and Gross Profit Cost of services for the year ended June 30, 2012 amounted to $4,007,843. Gross profit was $13,546,932 which resulted in a gross profit percentage of approximately 73% for the year ended June 30, 2012. Cost of revenue for the period ended June 30, 2011 amounted to $171,198. Gross profit was $943,978 which resulted in a gross profit percentage of approximately 85% for the period ended June 30, 2011. Cost of revenue and gross profit also increased each quarter during the year ended June 30, 2012. Cost of revenue and gross profit for the quarter ended June 30, 2012 amounted to $2,054,652 and $5,502,633, respectively, compared to $212,816 and $805,750, respectively for the quarter ended September 30, 2011. Selling and Administrative Expenses For the year ended June 30, 2012, selling and administrative expenses amounted to $6,025,463. For the year ended June 30, 2011, selling and administrative expenses amounted to $811,094. The major categories of selling and administrative expenses and the amounts for the year ended June 30, 2012 and the period ended June 30, 2011, respectively, were the following: advertising and promotion, approximately $326,000 and $10,000, consulting, approximately $924,000 and $34,000, and payroll and related expenses, approximately $3,345,000 and $644,000. Interest Expense Interest expense for the year ended June 30, 2012 amounted to $433,919. Interest expense for the period ended June 30, 2011 amounted to $68,930. Interest expense was earned by the holders of the notes payable and the Factor. 14 Other (Income) During the year ended June 30, 2012, $2,306 of other income was recognized. During the period ended June 30, 2011, $24 of other income was recognized. Income Tax Provision Income tax expense for the year ended June 30, 2012 and the period ended June 30, 2011 amounted to $2,855,086 and $11,325, respectively. The expense was based on the U.S. Federal and Illinois income tax rates. Impact of Inflation The impact of inflation upon the Company’s revenue and income from operations during each of the past two periods has not been material to its financial position or results of operations for those periods because the Company does not maintain any inventories whose costs are affected by inflation. Liquidity and Capital Resources Since inception in 2011, we have generated income from operations. As of June 30, 2012 and June 30, 2011, our shareholders’ equity was approximately $4,500,000 and $63,000, respectively. The Company’s operating income for the year ended June 30, 2012 and the period ended June 30, 2011 was $7,521,469 and $132,884, respectively. Net cash used by operations was $2,165,429 and $12,716 for the year ended June 30, 2012 and the period ended June 30, 2011, respectively. Operations since inception have been mainly funded with the proceeds from debt financings and sales activity. Our net income for the year ended June 30, 2012 was $4,234,770. As of June 30, 2012, we had cash and cash equivalents of $698,283. As of June 30, 2012 our working capital was $6,006,203. Net cash used in investing activities was $761,046 for the year ended June 30, 2012. Net proceeds from financing activities were $3,474,974 and $162,500 for the year ended June 30, 2012 and the period ended June 30, 2011, respectively. During the year ended June 30, 2012, we generated net cash of $2,040,000 from the issuance of notes payable and $2,815,227 from factored accounts receivable. We also repaid $1,125,253 of debt during the year ended June 30, 2012. In addition, in June 2012, and in September 2012, we issued a series of Senior Secured Convertible Debentures totaling $1,985,000 and $2,975,000, respectively. The Senior Secured Convertible Debentures are secured by all of the assets and property of the Company and are due on June 15, 2014 and are junior only to the interest of the Factor and other existing secured interests incurred with respect to the purchase of equipment. We finance our day to day operations through financing our accounts receivable and working capital from revenues.We intend to expand operations to generate cash flow and to raise funds through either borrowings and / or selling equity. Off Balance Sheet Arrangements As of June 30, 2012 and 2011, the Company had no material off-balance sheet arrangements other than operating leases to which we are a party. Critical Accounting Estimates and Recent Accounting Pronouncements Critical Accounting Estimates The preparation of consolidated financial statements in accordance with Generally Accepted Accounting Principals in the United States requires management to make estimates and assumptions that affect reported amounts and related disclosures in the consolidated financial statements. Management considers an accounting estimate to be critical if it requires assumptions to be made that were uncertain at the time the estimate was made, and changes in the estimate or different estimates that could have been selected could have a material impact on our consolidated results of operations or financial condition. Revenue Recognition. The Company recognizes revenue when it is realized or realizable and earned, net of commissions paid to third parties. The Company’s current revenue generating activities primarily involve compensation earnings from coordinating network and telecommunication needs with third parties and maintaining a customer service relationship with those parties on behalf of the Company’s customers. Depending on the nature of the customer contract, the timing of the Company’s revenue recognition occurs in two ways: Type 1 The Company submits a contract with a third party to its customer for services that the customer will provide (typically over a 36-month period). The customer completes its review of the submitted contract and accepts the submitted contract by publishing an order number and releasing the contract for provisioning. The amount is determined based on the agreed upon total contract value multiplied by the established compensation rates and revenue is recognized. These sales result in a one-time incentive compensation fee. In these lump-sum compensation arrangements, the customer may not claw back – unreasonably withhold – or transfer these orders and must pay the Company per agreement within 60-90 days depending on the type and timing of the contract. 15 Type 2 The Company submits a contract with a third party to its customer for services that the customer will provide (typically over a 36-month period). The customer completes set-up and installation services with the third party. The third party will provide acceptance to the customer at which point the Company is also granted acceptance from its customer. The amount is based on the customer’s monthly billing to the third party times an established compensation rate. These sales result in monthly recognition of the compensation fee. Recent Accounting Pronouncements In April 2011, the FASB issued ASU No. 2011-03 “Transfers and Servicing (Topic 860) - Reconsideration of Effective Control for Repurchase Agreement.” ASU 2011-03 removes from the assessment of effective control the criterion relating to the transferor’s ability to repurchase or redeem financial assets on substantially the agreed terms, even in the event of default by the transferee. The other criteria to assess effective control were not changed. ASU 2011-03 is effective for the first interim or annual period beginning on or after December 15, 2011. The guidance should be applied prospectively to transactions or modifications of existing transactions that occur on or after the effective date. Early adoption is not permitted. The amendments were effective for the Company beginning January 1, 2012, and do not have a material effect on the consolidated financial statements. In May 2011, the FASB issued ASU No. 2011-04, which amends ASC 820, Fair Value Measurements, and provides guidance related to fair value measurements and disclosures in the financial statements.This guidance conforms the wording to describe many of the requirements in U.S. GAAP to International Financial Reporting Standards to ensure the related standards are consistently applied.The guidance also expands the disclosures for fair value measurements that are estimated using significant unobservable (Level 3) inputs. This new guidance is effective during interim and annual periods beginning after December 15, 2011 and is to be applied prospectively. The adoption of this standard did not materially expand the Company’s consolidated financial statement footnote disclosures. Office Locations We are headquartered in Metamora, IL. ITEM7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 16 ITEM8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA CONTINUITYX SOLUTIONS, INC. AND SUBSIDIARY INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 18 Consolidated Balance Sheets as of June 30, 2011 and 2012 19 Consolidated Statements of Operations for the period March 25, 2011 (Inception) through June 30, 2011 and the year ended June 30, 2012 20 Consolidated Statements of Shareholders’ Equity for the period March 25, 2011 (Inception) through June 30, 2011 and the year ended June 30, 2012 21 Consolidated Statements of Cash Flows for the period March 25, 2011 (Inception) through June 30, 2011 and the year ended June 30, 2012 22 Notes to Consolidated Financial Statements 23 17 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of ContinuityX Solutions, Inc. We have audited the accompanying consolidated balance sheets of ContinuityX Solutions, Inc. and Subsidiary (the “Company”) as of June 30, 2012 and 2011 and the related consolidated statements of operations,, shareholders’ equity and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of ContinuityX Solutions, Inc. and Subsidiaries at June 30, 2012 and 2011, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/EFP Rotenberg, LLP Rochester, New York September 28, 2012 18 CONTINUITYX SOLUTIONS, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS June 30, ASSETS: Current assets: Cash and cash equivalents $ $ Investment – convertible note receivable - Accounts receivable: Factored - Other Prepaid expenses and other current assets Total current assets Other assets: Security deposits Deferred finance costs, net - Total other assets Property and equipment: Cost - Accumulated depreciation - Property and equipment, net - Total assets $ $ LIABILITIES: Current liabilities: Current portion of long-term debt $ - $ Notes payable Amount due factor - Accounts payable Accrued expenses: Salaries, wages, commissions, etc. Outside commissions - Interest Income taxes - Other - Total current liabilities Long-term debt, less current portion shown above - Deferred income taxes - Total liabilities SHAREHOLDERS’ EQUITY: Preferred stock, $0.001 par value, authorized 25,000,000 shares at June 30, 2011 and 2012; none issued - - Common stock, $0.001 par value, authorized 200,000,000; issued 97,330,900 and 133,979,900 shares at June 30, 2011 and 2012, respectively Additional paid-in capital Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 19 CONTINUITYX SOLUTIONS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS For the Period March 25, 2011 (Inception) through June 30, 2011 and the Year Ended June 30, 2012 Gross service revenues $ $ Less; reseller commissions - Net service revenue Costs of services Gross profit Other income and expenses: Selling and administrative expenses Interest expense Other (income) Income before income taxes Provisionfor income taxes: Current - Deferred - Net income $ $ Earnings per share, basic and diluted: Basic net income per share $ $ Weighted average number of common shares The accompanying notes are an integral part of these consolidated financial statements. 20 CONTINUITYX SOLUTIONS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY Additional Preferred Treasury Paid-in Retained Shares Amount Stock Stock Capital Earnings Total Balance – March 25, 2011 - $
